Citation Nr: 1138433	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  04-02 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.  

2.  Entitlement to service connection for a lumbar spine disability.  

3.  Entitlement to service connection for a left elbow disability.  

4.  Entitlement to service connection for a left hand disability.  

5.  Entitlement to service connection for a left forearm disability.  

6.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder.  


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran had active service from June 1981 to June 1984.  He also had subsequent reserve duty.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2003 and December 2009 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in San Juan, the Commonwealth of Puerto Rico.  Specifically, in September 2003, the RO denied the issues of entitlement to service connection for a left shoulder disability, a cervical spine disability, and a lumbar spine disability.  In December 2009, the RO denied the issues of entitlement to service connection for a left elbow disability, left hand disability, left forearm disability, and an acquired psychiatric disorder, to include major depressive disorder.  

In June 2005, the Board denied service connection for a left shoulder disability, a cervical spine disability, and a lumbar spine disability.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2007, the Court issued a judgment, vacating the June 2005 denial of service connection for cervical and lumbar spine disabilities, and remanded those issues for readjudication consistent with the Court's February 2007 Memorandum Decision.  In addition, the Court affirmed the Board's denial of service connection for a left shoulder disability, and that issue is no longer on appeal.

In September 2007 and December 2008, the Board remanded the service connection claims for disorders of the cervical and lumbar spine for additional development and procedural consideration.  

When the case came back before the Board in October 2009, the service connection claims for disorders of the cervical and lumbar spine were again denied.  The Veteran then appealed the Board's decision to the Court.  In June 2010, the Court issued an Order, vacating the October 2009 denial of service connection for cervical and lumbar spine disabilities, and remanded those issues for readjudication consistent with the June 2010 Joint Motion for Remand.  

In November 2010, the Board again denied the claims for service connection for disorders of the cervical and lumbar spine.  The Veteran again appealed the Board's decision to the Court.  In April 2011, the Court issued an Order, vacating the November 2010 denial of service connection for cervical and lumbar spine disabilities, and remanded those issues for readjudication consistent with an April 2011 Joint Motion for Remand.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2011). 

VA's duty to assist also includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claims.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  

Regarding the claims for service connection for a lumbar spine disability and a cervical spine disability, the Veteran contends that he injured his neck and back in a motor vehicle accident during his period of active service.  Although service treatment records show that in April 1984, the Veteran received treatment for his left hand, forearm, and elbow secondary to a motor vehicle accident, they are negative for any complaints or treatment for a cervical spine or a lumbar spine disability.  However, the Veteran submitted a statement in October 2010 from his former wife, who works as a nurse.  The Veteran's former wife reported that she had been present when the Veteran was treated for his injuries following the in-service motor vehicle accident and that the medical staff had informed her at that time that the Veteran had sustained a back injury.  She also stated that afterwards, she had treated the Veteran for back and neck pain in her capacity as a nurse and pharmacy assistant and that such treatment had consisted of topical pain relievers and rest.  

The Board finds that the Veteran's former wife's statements corroborate his report of injuries to his neck and back during service due to a motor vehicle accident.  Thus, in order to make an accurate assessment of the Veteran's entitlement to service connection for his cervical spine and lumbar spine disabilities, it is necessary to have a medical opinion discussing whether his disabilities are related to his period of active service based upon a thorough review of the record, comprehensive examination of the Veteran, and adequate rationale.  The Board notes that the examiner must consider lay statements regarding in-service occurrence of an injury, particularly the lay statements of the Veteran's former wife.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  Therefore, the Board finds that an examination and opinion is necessary in order to fairly decide the merits of the Veteran's claims.

Where a notice of disagreement has been filed with regard to an issue, and a Statement of the Case has not been issued, the appropriate Board action is to remand the issue for issuance of a Statement of the Case.  Manlincon v. West, 12 Vet. App. 238 (1999).

A December 2009 rating decision denied the Veteran's claims for service connection for a left elbow disability, a left hand disability, a left forearm disability, and an acquired psychiatric disorder, to include major depressive disorder.  In January 2010, the Veteran expressed disagreement with the denials of his claims.  No Statement of the Case has been issued regarding the denials of the Veteran's claims for service connection for a left elbow disability, a left hand disability, a left forearm disability, and an acquired psychiatric disorder, to include major depressive disorder.  Therefore, these claims must be remanded for the issuance of a Statement of the Case.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for a VA examination to determine whether there is any relationship between any current lumbar spine disability and cervical spine disability and his period of active service.  The examiner must review the claims file and the examination report should note that review.  All testing deemed necessary by the examiner should be undertaken.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current lumbar spine disability and cervical spine disability are etiologically related to any incidents of the Veteran's period of active service, including an April 1984 motor vehicle accident.  

The examiner must consider the lay statements of the Veteran and his former wife as to the in-service occurrence of an injury and the continuity of symptomatology since service.  A complete rationale for any opinions expressed should be provided.  

If necessary, the examiner should reconcile the opinion with the other medical opinions of record.
 
2.  The RO/AMC shall issue a Statement of the Case which addresses the issues of entitlement to service connection for a left elbow disability, a left hand disability, a left forearm disability, and an acquired psychiatric disorder, to include major depressive disorder.  Inform the Veteran of his appeal rights and that he must perfect an appeal if he desires appellate review of those issues.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to that directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claims for service connection for a cervical spine disability and a lumbar spine disability.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



